CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Buckeye Oil & Gas Inc (An Exploration Stage Company) Las Vegas, Nevada We hereby consent to the inclusion in this Registration Statement on form S-1 of our report dated August 23, 2011 relating to the financial statements of Buckeye Oil & Gas, Inc. as of and for the year ended May 31, 2011. We further consent to being named as “Experts” in accounting and auditing as defined in the report. /s/ZS Consulting Group LLP ZS Consulting Group LLP Melville, New York October 31, 2011
